 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   MICHELLE D.J.,                     )     NO. ED CV 18-2076-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )     MEMORANDUM OPINION
                                        )
14   NANCY A. BERRYHILL, DEPUTY         )
     COMMISSIONER FOR OPERATIONS,       )
15   SOCIAL SECURITY,                   )
                                        )
16                  Defendant.          )
     ___________________________________)
17

18                                 PROCEEDINGS

19

20         Plaintiff filed a complaint on September 27, 2018, seeking review

21   of the Commissioner’s denial of benefits.   The parties consented to

22   proceed before a United States Magistrate Judge on November 5, 2018.

23   Plaintiff filed a motion for summary judgment on March 5, 2019.

24   Defendant filed a motion for summary judgment on April 3, 2019.   The

25   Court has taken the motions under submission without oral argument.

26   See L.R. 7-15; “Order,” filed October 2, 2018.

27   ///

28   ///
 1                                  BACKGROUND

 2

 3         Plaintiff, a former customer service representative, asserts

 4   disability since November 1, 2012 – the day she was terminated from

 5   her job – based on alleged degenerative disc disease, sciatica, “RLS”

 6   (restless leg syndrome), a cyst on her left wrist and high blood

 7   pressure (Administrative Record (“A.R.”) 58, 169-81, 213-14).

 8

 9         An Administrative Law Judge (“ALJ”) reviewed the record and heard

10   testimony from Plaintiff and a vocational expert (A.R. 19-478).    The

11   ALJ found that Plaintiff had severe degenerative disc disease of the

12   lumbar spine, obesity, a history of left wrist ganglion cyst status

13   post removal, a history of restless leg syndrome and bilateral knee

14   arthritis (A.R. 22).   The ALJ also found, however, that Plaintiff

15   retains the residual functional capacity to perform certain light

16   work,1 including Plaintiff’s past relevant work as actually and

17   generally performed (A.R. 23-26; see also A.R. 58-62 (vocational

18   expert’s testimony, which the ALJ adopted)).   The Appeals Council

19   denied review (A.R. 1-3).

20   ///

21   ///

22   ///

23   ///

24

25         1
               Specifically, the ALJ found Plaintiff retains a
26   capacity for light work limited to occasional postural
     activities, no climbing of ladders, ropes or scaffolds, no work
27   around unprotected heights or dangerous machinery, and frequent
     but not constant use of the left hand for fine and gross
28   manipulation (A.R. 23).

                                        2
 1                              STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.    See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.   But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                        3
 1                                      DISCUSSION

 2

 3          After consideration of the record as a whole, Defendant’s motion

 4   is granted and Plaintiff’s motion is denied.        The Administration’s

 5   findings are supported by substantial evidence and are free from

 6   material2 legal error.      Plaintiff’s contrary arguments are unavailing.

 7

 8   I.     Summary of the Medical Record

 9

10          Plaintiff asserts disability since November 1, 2012, when she was

11   terminated from her job as a customer service representative (A.R. 37,

12   58).       Plaintiff testified that she applied for regular work after she

13   was terminated but was unable to obtain a job (A.R. 37).        Beginning

14   sometime in 2015, Plaintiff has been doing “domestic work,” taking

15   care of her boyfriend at home through IHSS (a state program) in return

16   for approximately $300 per month (A.R. 36-38, 199).

17

18          Plaintiff testified that she no longer can work because of her

19   back condition which has caused pain to radiate down her left leg

20   since April, 2014, when she fell and injured her ankle, back and wrist

21   (A.R. 38-39).      Plaintiff said she initially had no health insurance

22   and went to doctors at Harbor UCLA for her medical needs before she

23   was placed on Medi-Cal (A.R. 39).      There are no Harbor UCLA medical

24   documents in the Administrative Record.         As detailed below, the

25

26
            2
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                            4
 1   available treatment records consist mostly of primary care treatment

 2   notes from Drs. Abdul Masoud and Muhammed Memon with the Sunshine

 3   Medical Clinic, and treatment notes from neurologist Dr. Salvatore

 4   Danna and later providers, all of which post-date Plaintiff’s 2014

 5   fall (A.R. 339-60, 376-84, 431-61).

 6

 7        A.   Treatment Records from Sunshine Medical Clinic

 8

 9        The earliest medical records are x-ray reports from an April 9,

10   2014 visit to the Lakewood Regional Medical Center Emergency Room

11   after Plaintiff’s reported fall (A.R. 327-34).   A right ankle x-ray

12   reportedly showed soft tissue swelling and a three millimeter osseous

13   sliver dorsal to the navicular (A.R. 327-28).    X-rays of the hip and

14   pelvis showed no radiographically evident fracture or dislocation

15   (A.R. 329-30).

16

17        Plaintiff followed up with Dr. Masoud who, along with Dr. Memon,

18   treated Plaintiff from April of 2014 through at least February of 2017

19   (A.R. 339-60, 376-84).   On April 23, 2014, Plaintiff reported that she

20   had fallen and had gone to the emergency room for x-rays, and she was

21   complaining of right ankle pain, foot pain and a history of

22   hypertension (A.R. 358).   She weighed 270 pounds, with a reported body

23   mass index of 42.28 (id.).   On examination, she reportedly had no

24   abnormal findings apart from wearing a brace on her right foot which

25   was tender over the heel medially, tenderness in the lumbar spine, and

26   a ganglion cyst over the left wrist (id.).    Her pulse rates were

27   normal, she was sensorily intact, she had no edema, and she had a

28   normal range of motion in all joints (id.).   She was assessed with

                                        5
 1   hypertension, contusion and morbid obesity, prescribed medication for

 2   the hypertension, and referred to an orthopedic surgeon to look into

 3   the possibility of an avulsion fracture to her right foot (A.R. 358-

 4   59).

 5

 6          On May 19, 2014, Plaintiff presented, complaining of right ankle

 7   pain, back pain for three months with increasing intensity, and asking

 8   for a referral to have her ganglion cyst removed (A.R. 356).     On

 9   examination, Plaintiff was wearing a left wrist brace and a right

10   ankle brace, and she reportedly had mild tenderness in the lumbar

11   spine (id.).     She was assessed with back pain and prescribed Ultram

12   and Robaxin (A.R. 356-57).

13

14          On June 26, 2014, Plaintiff presented, complaining of bilateral

15   knee pain on and off for years and left hand pain from her fall (A.R.

16   354).      On examination, she reportedly had crepitus and deformity in

17   her knees and a tender left “MT” head (A.R. 354).     She was assessed

18   with arthritis and referred to an orthopedist and for weight loss

19   measures and diagnostic imaging (A.R. 355).3

20   ///

21   ///

22

23          3
               A June, 2014 x-ray of the lumbar spine showed
     degenerative changes with disc disease and facet hypertrophy, and
24   minimal anterolisthesis of L4 over L5 with some question on
25   extension (A.R. 449). Bilateral knee x-rays showed mild
     narrowing of the medial compartment on the left and right side,
26   and some calcification of the insertion of the patellar tendon
     and quadriceps tendon to the patella on the right side (A.R.
27   448). A left hand x-ray showed questionable minimal narrowing of
     the interphalangeal joints with no acute fracture or dislocation
28   (A.R. 447).

                                           6
 1          On August 4, 2014, Plaintiff presented for an EKG and blood test

 2   before her ganglion cyst removal, and she asked for a neurologist and

 3   an orthopedist referral for her back and knee pain (A.R. 351).      On

 4   examination, Plaintiff reportedly had crepitus and deformity in her

 5   knees and moderate tenderness in the lumbar spine (A.R. 351-52).       She

 6   was assessed with lumbar radiculopathy and ganglion of the tendon

 7   sheath, and she was referred as requested (A.R. 352).    Plaintiff

 8   underwent surgery to remove the left wrist ganglion cyst on August 8,

 9   2014 (A.R. 291-92, 309).

10

11          On November 4, 2014, Plaintiff presented, complaining of

12   allergies and of having “charlie horses” in the morning when she wakes

13   up (A.R. 349).    Examination reportedly was normal (id.).   She was

14   assessed with allergic rhinitis and prescribed Singulair (A.R. 349-

15   50).

16

17          On December 23, 2014, Plaintiff presented, asking for a referral

18   to a surgeon to remove the cyst on her left wrist, which had recurred

19   (A.R. 347).    She was assessed with sleep related leg cramps and

20   prescribed medication (A.R. 347-48).    On January 8, 2015, Plaintiff

21   consulted a surgeon to remove her left wrist ganglion cyst (A.R. 289-

22   90).

23

24          On February 9, 2015, Plaintiff presented, complaining of left

25   index finger pain for the past few months (A.R. 345).    On examination,

26   there was some mild tenderness (id.).    She was assessed with

27   bradycardia and referred for hand imaging and lab work (A.R. 346).       On

28   April 1, 2015, Plaintiff presented, complaining of left knee pain and

                                         7
 1   pain over the patellar region with extension (A.R. 343).       She was

 2   prescribed Mobic (id.).       On May 21, 2015, Plaintiff presented for a

 3   preoperative visit for her left wrist ganglion cyst surgery (A.R. 383-

 4   84).4       Although Plaintiff reportedly had undergone her second left

 5   wrist surgery by the time of the administrative hearing (see A.R. 44-

 6   45), there are no treatment notes in the Administrative Record

 7   regarding Plaintiff’s second left wrist surgery.

 8

 9           On August 20, 2015, Plaintiff presented for results of a left

10   knee MRI (A.R. 381-82).5       On examination, she reportedly had moderate

11   swelling and tenderness in her left knee, but walked independently

12   (id.).       She was assessed with knee pain and referred to an orthopedist

13   for a lateral meniscal tear (A.R. 382).       The record contains no notes

14   for any orthopedic consult regarding Plaintiff’s knee.       The next note

15   is from June 29, 2016, when Plaintiff returned to refill her

16   medications, at which time she reportedly had crepitus in both knees

17   but no effusion (A.R. 378-79).

18

19           On February 14, 2017, Plaintiff returned, requesting referral to

20   a different neurologist for managing sciatica and pain because Dr.

21
             4
22             Plaintiff had presented to a cardiologist for a cardiac
     clearance for surgery on May 5, 2015 (A.R. 427-29). Plaintiff
23   reportedly was a current smoker who drinks alcohol on a social
     basis only and had experimented with marijuana (A.R. 427).
24
     Plaintiff was assessed with precordial chest pain and smoking and
25   was cleared for surgery (A.R. 428-29).
             5
26             A July, 2015 MRI of the left knee showed
     tricompartmental osteoarthritis, shallow trochlear groove, medial
27   and lateral compartment chondromalacia, anterior horn lateral
     meniscus tear, grade 2 MCL sprain and suprapatellar space
28   effusion and Baker’s cyst (A.R. 406-07).

                                            8
 1   Danna was retiring (A.R. 376-77).    She also sought authorization for a

 2   right knee injection (id.).    Plaintiff was assessed with arthropathy

 3   and dorsalgia, given authorization for a right knee injection and

 4   referred to a new neurologist (id.).6

 5

 6         B.    Treatment Records from Neurologist Dr. Salvatore Danna

 7

 8         On August 26, 2014, Plaintiff had consulted with Dr. Danna, who

 9   had diagnosed lumbar disc disease with nerve root compression and

10   sciatica (A.R. 431).    Examination reportedly had shown decreased range

11   of motion and spasms in the calves and intrinsic foot muscle groups,

12   tenderness in the sciatic notch bilaterally, and nerve root

13   compression as evidenced by the absence of reflexes at the ankle

14   (id.).     Dr. Danna recommended an EMG study of the lower extremities,

15   Norco, Robaxin, Mobic and Neurontin for Plaintiff’s pain and

16   radiculopathy, and a possible injection at the L5 facet joint if

17   Plaintiff’s pain did not resolve with medication (id.).

18

19         On October 10, 2014, Plaintiff was given an injection in her L5

20   facet with reported “excellent results” (A.R. 445).    She apparently

21   was responding favorably to “conservative” measures, including nerve

22   root compression and facet blocks (id.).    On December 3, 2014,

23   Plaintiff presented for another L5 facet injection, with excellent

24   results reported (A.R. 444).

25   ///

26   ///

27
           6
                 There are no treatment notes from Dr. Friedburg in the
28   record.

                                          9
 1        On January 15, 2015, Plaintiff presented, complaining of cold

 2   weather exacerbation of her lumbar disc disease causing shooting pain

 3   and tenderness (A.R. 443).   Dr. Danna continued Plaintiff’s

 4   medications and indicated he would request a facet block in the near

 5   future (id.).   On March 9, 2015, Plaintiff was given a L5 facet

 6   injection, again with excellent results reported (A.R. 442).

 7

 8        On April 16, 2015, Plaintiff presented, reporting marked

 9   improvement in her symptoms with some continued lower extremity

10   cramping (A.R. 441).   Her medications were continued (id.).

11   On May 19, 2015, Plaintiff was given an L5 facet injection and her

12   medications were continued (A.R. 440).

13

14        On July 10, 2015, Dr. Danna continued Plaintiff’s medications

15   (A.R. 439).   On July 31, 2015, Plaintiff was given a facet block

16   injection in the L5-S1 facet for low back pain (A.R. 452).     On

17   September 4, 2015, Plaintiff was given another injection in the L5

18   facet, with an excellent reaction reported (A.R. 451).

19

20        On October 1, 2015, Plaintiff presented, reporting continued low

21   back pain and muscle spasms in her calf and foot (A.R. 450).     Testing

22   to date, which included an MRI a year earlier, reportedly had shown

23   only “mild degenerative spine disease” and Plaintiff was not a

24   candidate for surgery (id.).   Plaintiff was referred for another MRI

25   (id.).

26

27        On November 12, 2015, Plaintiff presented for an EMG and nerve

28   conduction study of her lower extremities, which reportedly showed

                                        10
 1   findings consistent with rare fibrillation potential and sharp wave in

 2   the L5 distribution, especially on the right side, which Dr. Danna

 3   characterized as a “mildly abnormal EMG of the lower extremities

 4   showing evidence for lumbar disc disease, with nerve compression, and

 5   radiculopathy” (A.R. 461).   On November 18, 2015, Dr. Danna reported

 6   that Plaintiff had an excellent response to medical management and was

 7   responding favorably to medications and injections of Depo-Medrol and

 8   Sensorcaine (A.R. 460).   Dr. Danna reported that Plaintiff’s L5 nerve

 9   was highly inflamed and radicular with intense pain shooting into the

10   hamstring, calf and foot, for which he gave Plaintiff an injection and

11   ordered follow up in several months (id.).

12

13         On January 6, 2016, Plaintiff presented for medication

14   management, and Dr. Danna continued Mobic for arthritis, Flexeril for

15   muscle spasms, Lyrica for neuritic pain, and Norco for intense pain

16   (A.R. 459).   Dr. Danna also requested a facet block injection for

17   Plaintiff’s next appointment (id.).     On March 10, 2016, Plaintiff

18   presented, reporting that she had improved overall with her medication

19   regimen (A.R. 458).   On examination, she reportedly had back spasms

20   and sensory dysesthesia along the L5-S1 root to the sciatic nerve

21   (id.).   Dr. Danna continued Plaintiff’s medications and prescribed

22   Ambien for sleep (id.).

23

24         On May 12, 2016, Plaintiff presented, complaining of severe low

25   back pain with radicular sciatic injury (A.R. 457).    Dr. Danna gave

26   Plaintiff injections and continued her medications (id.).

27   ///

28   ///

                                        11
 1        On May 24, 2016, Plaintiff presented, complaining of low back

 2   pain and bladder pain with some incontinence (A.R. 456).   Dr. Danna

 3   assessed cervical disc disease with nerve root compression and

 4   radiculopathy, spondylosis of the lumbar spine with anterolisthesis on

 5   the L5 joint space causing spinal stenosis, severe knee arthritis, and

 6   neurological changes of bladder dysfunction (id.).   Plaintiff’s

 7   medications were continued, and Dr. Danna requested approval for a

 8   lumbosacral injection (id.).

 9

10        On August 4, 2016, Plaintiff presented, complaining of headaches,

11   lumbar disc disease, cervical disc disease, nerve root compression and

12   sciatica (A.R. 455).   Plaintiff reported that she had to have a walker

13   to help relieve the tension and strain to her lower back (id.).

14   Plaintiff reportedly was “responding fairly” to her “present medical

15   management,” but had required a sciatic nerve injection two months

16   earlier (id.).   On examination, Dr. Danna reported that Plaintiff had

17   decreased range of motion and spasticity of the neck and shoulders

18   with radiculopathy, severe low back pain with radiculopathy, absent

19   reflexes at the ankle and sensory dysesthesia of the L5-S1 nerve root

20   distribution (id.).    Dr. Danna assessed lumbar disc disease with nerve

21   root compression, bilateral sciatica, osteoarthritis of the

22   lumbosacral and cervical spine, and tension cephalgia (id.).   Dr.

23   Danna continued Plaintiff’s medications (id.).   On August 30, 2016,

24   Plaintiff received a L5 nerve root injection (A.R. 434).

25

26        On September 30, 2016, Plaintiff presented in “moderate distress”

27   on examination, after having an injection the month before for her

28   lumbar spondylosis and bilateral L5 peripheral nerve root (A.R. 454).

                                         12
 1   Plaintiff reportedly had severe low back pain with radiculopathy,

 2   sensory dysesthesia and weakness at the L5 level, calcific tendonitis

 3   and osteoarthritis with diminished reflexes of the knee and ankle, and

 4   peripheral neuropathy related to metabolic insufficiency (A.R. 454).

 5   Dr. Danna continued Plaintiff’s medications (id.).

 6

 7         On November 17, 2016, Plaintiff presented, reporting improvement

 8   in her local pain and dysfunction of the lumbar spine with injections

 9   (A.R. 453).   Dr. Danna gave Plaintiff a peripheral nerve block at the

10   L5 nerve root level and continued her medications (id.).

11

12         On January 9, 2017, Plaintiff presented, reporting that her

13   condition was worsened by cold, damp and rainy weather, and that she

14   supposedly had severe weakness of the lower extremities when she

15   walked any given distance (A.R. 437).   On examination, Plaintiff

16   reportedly had decreased range of motion in the cervical spine, severe

17   low back pain with radiculopathy and absent reflexes at the ankle

18   (id.).   Dr. Danna recommended a repeat EMG study given Plaintiff’s

19   reported increasing amounts of pain and leg weakness, and continued

20   her medications (id.).

21

22         On February 9, 2017, Plaintiff presented for an EMG study,

23   complaining of pain worsening with cold, damp weather (A.R. 436).

24   Plaintiff reportedly had a “mildly abnormal” EMG, which showed

25   evidence of nerve root compression but no significant denervation

26   (id.).   Dr. Danna continued Plaintiff’s medications and scheduled

27   Plaintiff for a low back injection (id.).

28   ///

                                        13
 1        On March 6, 2017, Plaintiff presented, requesting an L5 nerve

 2   root block, claiming that she was still “surgically impaired” in her

 3   left foot from a neuroma that was removed, leaving her with burning

 4   pain and tingling and scar tissue reaction (A.R. 435).7     On

 5   examination, Plaintiff evidenced severe sensory loss and tenderness of

 6   the arch and plantar surface of the left foot and sensory dysesthesia

 7   along the sciatic nerve distribution, spasms and tension in the

 8   cervical spine, and decreased movement of the low back, hip and knee

 9   areas (id.).   Dr. Danna diagnosed traumatic injury to the left ankle

10   and foot and continued Plaintiff’s medications (id.).     On March 28,

11   2017, Plaintiff was given an L5 nerve root injection, with excellent

12   results reported (A.R. 432).

13

14        On May 1, 2017, Plaintiff presented, reporting she was doing

15   “quite well” with “conservative” treatment, but she reportedly had

16   bladder frequency as a result of neurogenic difficulty for her low

17   back pain and lumbar disc disease, and sharp burning pain in her left

18   foot where she had surgery (A.R. 433).   Dr. Danna continued

19   Plaintiff’s medications and recommended the use of a front-wheeled

20   walker “for activity levels” (id.).

21

22        C.    Subsequent Treatment with Pain Management Specialist Dr.

23              Ajay Patel and Neurologist Dr. Munther Hijazin

24

25        Meanwhile, Plaintiff consulted with pain management specialist

26   Dr. Ajay Patel on April 18, 2017, complaining of constant daily low

27
          7
                There are no medical records regarding the foot
28   surgery.

                                        14
 1   back pain radiating to the lower extremities with associated numbness

 2   and tingling since her fall in 2014, worsened by prolonged walking,

 3   standing, bending and sitting, and relieved by medications, rest and

 4   lying supine (A.R. 372).   Plaintiff reportedly had been taking Norco,

 5   Soma and Gabapentin (id.).   Plaintiff reportedly was a nonsmoker and

 6   non alcoholic drinker (A.R. 373).   On examination, Plaintiff

 7   reportedly had myofascial trigger points present in the bilateral

 8   paraspinal muscles and traps, limited range of motion in the neck and

 9   back, increased lumbar lordosis, positive straight leg raising testing

10   and an antalgic gait (A.R. 373-74).      Dr. Patel assessed lumbosacral

11   radiculopathy, muscle spasm, intervertebral disc displacement in the

12   lumbosacral region, myalgia, other spondylosis of the lumbosacral

13   region and low back pain (A.R. 374).     Dr. Patel continued Plaintiff’s

14   medications (id.).

15

16         On June 23, 2017, Plaintiff consulted with neurologist Dr.

17   Munther Hijazin, complaining of back pain, numbness and tingling in

18   the lower extremities, walking difficulty and balance problems (A.R.

19   462-64).   Plaintiff reportedly smoked every day (A.R. 463).    On

20   examination, Plaintiff reported weakness of the left lower extremity

21   and she appeared to ambulate with difficulty (id.).     She was assessed

22   with back pain and lumbosacral radiculopathy, and a MRI and nerve

23   conduction studies were ordered (id.).     There is no indication

24   Plaintiff used a walker or any other assistive device during this

25   ///

26   ///

27   ///

28   ///

                                         15
 1   visit (A.R. 462-64).8

 2

 3        D.    Physical Therapy Treatment Notes

 4

 5        The record also contains treatment notes for a short course of

 6   physical therapy.   A physical therapy note from June 8, 2017, states

 7   that Plaintiff complained of bilateral knee pain and a torn meniscus

 8   following her fall (A.R. 467).   Plaintiff reported ambulating with the

 9   assistance of a “SPC” (single point cane), with severe tenderness in

10   both knees, standing limited to five minutes, walking limited to five

11   minutes, sitting limited to 30 minutes, an inability to squat or

12   kneel, and “severe” limits sitting to standing (id.).   Plaintiff was

13   offered aquatic therapy and exercises to decrease her pain (A.R.

14   468).9

15

16        According to a follow-up note dated July 11, 2017, Plaintiff had

17   attended six physical therapy sessions and had made “progress” (A.R.

18   469-77).   Plaintiff then was ambulating without an assistive device

19   but reportedly used a cane on and off for long distances (A.R. 469).

20   Plaintiff reported difficulty with daily activity, mainly with

21   standing and ambulation (A.R. 470).

22
          8
               A July, 2017 lumbar spine MRI showed L3-L4 and L4-L5
23   bilateral foraminal narrowing, mild acquired spinal stenosis,
     mild bilateral foraminal narrowing, and a two millimeter
24
     posterior disc protrusion at L5-S1 with mild left foraminal
25   narrowing (A.R. 465-66). The record does not contain a follow up
     nerve conduction study.
26
          9
               There is also a letter from Apple Care Medical Group
27   dated June 8, 2017, stating that Plaintiff had been authorized to
     receive a folding walker with wheels, as reportedly requested by
28   Dr. Patel (A.R. 478).

                                        16
 1        E.     Consultative Examiner and State Agency Physician Opinions

 2

 3        Consultative examiner Dr. Rocely Ella Tamayo prepared an Internal

 4   Medicine Evaluation for Plaintiff dated June 24, 2015 (A.R. 363-68).

 5   Plaintiff complained of pain from the upper back down to the shoulders

 6   and lower back, hips and groin area since a fall one year before (A.R.

 7   363).     Plaintiff reported arthritis, pain with walking, standing and

 8   sitting, and said she had undergone epidural injections three times

 9   since August of 2014, which provided transient help (id.).      Plaintiff

10   also reported that pain medications provided only partial help (id.).

11   Plaintiff said that she had two surgeries to remove a left wrist cyst,

12   and had a bunion removed from the left foot in 2005, which resulted in

13   occasional sharp pain since this surgery (A.R. 363-64).      Plaintiff

14   also reported having restless leg syndrome for the past seven months

15   with right leg cramping (A.R. 364).       Plaintiff reportedly could walk

16   20 minutes and lift 20 pounds, as well as drive, take care of her own

17   needs, feed the dog, go to the store or to the doctor, and make

18   handicrafts (id.).    Plaintiff was taking Methocarbamol, Gabapentin,

19   Hydrochlorothiazide, Cycloenzaprine, Hydromorphone, Meloxicam,

20   Montlukast, Pramipexole, Amlodipine and Hydrocodone-Acetaminophen

21   (id.).     Plaintiff admitted drinking vodka moderately since age 17 and

22   said she had been using medical cannabis for the last 20 years (id.).

23

24        On examination, Plaintiff reportedly had a normal gait without

25   the need for an assistive device, and pain in her left wrist (A.R.

26   365-67).    Dr. Tamayo diagnosed hypertension, a history of back pain,

27   status post ganglion cyst removal with residual pain, a history of

28   intermittent right foot pain, obesity, a history of restless leg

                                          17
 1   syndrome and chronic nicotine abuse, alcohol use and marijuana use

 2   (A.R. 367).   Dr. Tamayo opined that Plaintiff was capable of light

 3   work with frequent kneeling and squatting, and had the ability to use

 4   the left hand for fine fingering and gross manipulation frequently

 5   (id.).

 6

 7         A state agency physician reviewed the record in July of 2015 and

 8   opined that Plaintiff was capable of light work with some postural

 9   limitations (i.e., no more than frequent climbing of ramps and stairs,

10   occasional climbing of ladders, ropes and scaffolds, and frequent

11   stooping, kneeling, crouching and crawling) given her obesity (A.R.

12   74-75).   This physician gave “less than great weight” to Dr. Tamayo’s

13   opinion as “too restrictive than the totality of evidence supports”

14   (A.R. 72-76 (explaining that ganglion cysts almost never result in

15   functional limitations)).

16

17   II.   Substantial Evidence Supports the Conclusion Plaintiff Can Work.

18

19         A social security claimant bears the burden of “showing that a

20   physical or mental impairment prevents [her] from engaging in any of

21   [her] previous occupations.”   Sanchez v. Secretary, 812 F.2d 509, 511

22   (9th Cir. 1987); accord Bowen v. Yuckert, 482 U.S. 137, 146 n.5

23   (1987).   Plaintiff must prove her impairments prevented her from

24   working for twelve continuous months.   See Krumpelman v. Heckler, 767

25   F.2d 586, 589 (9th Cir. 1985), cert. denied, 475 U.S. 1025 (1986).

26

27         Substantial evidence supports the conclusion that Plaintiff

28   failed to carry her burden in this case.   The Administrative Record

                                        18
 1   contains relevant evidence that “a reasonable mind might accept as

 2   adequate to support [the] conclusion” that Plaintiff was not disabled

 3   during the relevant period of time.     See Richardson v. Perales, 402

 4   U.S. 389, 401 (1971).

 5

 6        None of Plaintiff’s treating physicians offered any opinion

 7   regarding Plaintiff’s residual functional capacity.    Consultative

 8   examiner Dr. Tamayo opined that Plaintiff was capable of light work

 9   with frequent kneeling and squatting, and the ability to use the left

10   hand for fine fingering and gross manipulation frequently (A.R. 367).

11   Dr. Tamayo’s opinion furnishes substantial evidence to support the

12   ALJ’s decision.   See Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir.

13   2007) (examining physician’s opinion based on independent clinical

14   findings constitutes substantial evidence to support a non-disability

15   determination); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

16   2001) (same).

17

18        The non-examining state agency physician’s similar opinion lends

19   additional support to the ALJ’s decision.    See Andrews v. Shalala, 53

20   F.3d 1035, 1041 (9th Cir. 1995) (where the opinions of non-examining

21   physicians do not contradict “all other evidence in the record” an ALJ

22   properly may rely on these opinions); Curry v. Sullivan, 925 F.2d

23   1127, 1130 n.2 (9th Cir. 1990) (same).

24

25        Plaintiff argues that the consultative examiner and state agency

26   physician opinions are too dated to be considered reliable, given

27   Plaintiff’s claim that she has worsened since 2015.    See Plaintiff’s

28   Motion, pp. 5-6 (citing Stone v. Heckler, 761 F.2d 530, 532 (9th Cir.

                                        19
 1   1985) (finding that ALJ erred in failing to consider more recent

 2   medical opinion opining that the claimant could not work in a job

 3   requiring the use of his lower extremities); Wier ex rel. Weir v.

 4   Heckler, 734 F.2d 955, 963-64 (3d Cir. 1984) (same, where ALJ relied

 5   on non-examining physicians’ reports that were several years old and

 6   ALJ ignored later opinions from examining doctors); Orn v. Astrue, 495

 7   F.3d at 632-34 (ALJ could not rely on non-examining physician’s

 8   opinion as substantial evidence to support adverse disability decision

 9   where that opinion relied on the same objective evidence relied upon

10   by contrary medical opinions by treating physicians).    Plaintiff also

11   cites some examination findings post-dating the opinions and alleges

12   that she suffered a lateral meniscus tear in the left knee assertedly

13   necessitating an assistive device.    See Plaintiff’s Motion, p. 6

14   (citing A.R. 382, 406, 435-36, 454-55, 478); A.R. 281-85 (attorney

15   letter brief to the Appeals Council).     Plaintiff argues that she has a

16   residual functional capacity for no more than sedentary exertion,

17   eroded by the need for an assistive device.    See Plaintiff’s motion,

18   p. 8.    Plaintiff’s arguments do not render insubstantial the evidence

19   supporting the ALJ’s decision.

20

21        Unlike the cases Plaintiff cites, there is no evidence in the

22   present case that the ALJ ignored any recent medical opinions in favor

23   of the opinions of the consulting examiner and state agency physician.

24   Plaintiff’s counsel was aware of the medical record and did not ask

25   the ALJ to order an updated consultative examining opinion.      See A.R.

26   32-65.    Plaintiff did not produce objective medical evidence

27   documenting sufficient deterioration in Plaintiff’s medical condition

28   to call into question the validity of Dr. Tamayo’s opinion or the

                                          20
 1   state agency physician’s opinion.   To the contrary, the record

 2   reflects that Plaintiff complained of knee pain in June of 2014

 3   (see A.R. 354) and again in April of 2015 (see A.R. 343), prior to

 4   both opinions at issue.

 5

 6          Some evidence suggests Plaintiff may have needed an assistive

 7   device beginning some time after the opinions at issue.   Plaintiff was

 8   first observed to be using a walker in August of 2016 (A.R. 455).      Dr.

 9   Danna recommended the use of a walker in May of 2017 (A.R. 433).

10   Plaintiff reportedly was using a single point cane at a physical

11   therapy session in June of 2017 (but not during a session in July of

12   2017) (A.R. 467, 469).    Plaintiff was approved for a walker in June of

13   2017 (A.R. 478).    However, the ALJ considered and rejected Plaintiff’s

14   asserted need for an assistive device, given Plaintiff’s medical

15   history, assertedly “mild” clinical findings and “minimal”

16   neurological deficits (A.R. 25).    Moreover, to the extent the ALJ

17   erred in rejecting Plaintiff’s alleged need for an assistive device,

18   or in failing to find that Plaintiff retained a residual functional

19   capacity for only sedentary work as Plaintiff now suggests, any such

20   error was harmless, given the vocational expert’s testimony.

21

22          The vocational expert testified that Plaintiff’s past relevant

23   work as a customer service representative (DOT 239.362-014), was

24   skilled, sedentary work as actually and generally performed (A.R. 58-

25   59).    The expert testified that a person with the residual functional

26   capacity the ALJ found to exist could perform Plaintiff’s past

27   relevant work as a customer service representative as actually and

28   ///

                                         21
 1   generally performed (A.R. 59-60).10     According to the vocational

 2   expert, even if standing and walking were further limited to two hours

 3   in an eight-hour day, a person so limited could still perform work as

 4   a customer service representative (A.R. 60).     The vocational expert

 5   further testified, that if the person also required an assistive

 6   device for prolonged ambulation, such requirement would not impact the

 7   occupation of customer service representative (id.).

 8

 9        The vocational expert’s testimony furnishes substantial evidence

10   that there exist significant numbers of jobs Plaintiff can perform.

11   See Barker v. Secretary, 882 F.2d 1474, 1478-80 (9th Cir. 1989);

12   Martinez v. Heckler, 807 F.2d 771, 775 (9th Cir. 1986); see generally

13   Johnson v. Shalala, 60 F.3d 1428, 1435-36 (9th Cir. 1995) (ALJ

14   properly may rely on vocational expert to identify jobs claimant can

15   perform); 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. §§ 404.1520, 416.920;

16   see also Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002) (a

17   claimant is not disabled if she can perform her past relevant work as

18   she actually performed it or as such work is generally performed).

19

20        To the extent the evidence of record is conflicting, the ALJ

21   properly resolved the conflicts.   See Treichler v. Commissioner, 775

22   F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” to

23   resolve conflicts and ambiguities in the record).     The Court must

24   uphold the administrative decision when the evidence “is susceptible

25

26
          10
               The vocational expert explained that the customer
27   service representative job required frequent (but not constant)
     fingering (i.e., reaching and handling for six hours out of an
28   eight-hour day) (A.R. 61-62).

                                        22
 1   to more than one rational interpretation.”   Andrews v. Shalala, 53

 2   F.3d at 1039-40.   The Court will uphold the ALJ’s rational

 3   interpretation of the evidence in the present case notwithstanding any

 4   conflicts in the record.

 5

 6   III. The ALJ did not Materially Err in Discounting Plaintiff’s

 7         Subjective Complaints.

 8

 9         Plaintiff challenges the legal sufficiency of the ALJ’s stated

10   reasons for discounting Plaintiff’s subjective complaints. See

11   Plaintiff’s Motion, pp. 8-11.   An ALJ’s assessment of a claimant’s

12   credibility is entitled to “great weight.”   Anderson v. Sullivan, 914

13   F.2d 1121, 1124 (9th Cir. 1990); Nyman v. Heckler, 779 F.2d 528, 531

14   (9th Cir. 1985).   Where, as here, an ALJ finds that the claimant’s

15   medically determinable impairments reasonably could be expected to

16   cause some degree of the alleged symptoms of which the claimant

17   subjectively complains, any discounting of the claimant’s complaints

18   must be supported by specific, cogent findings.   See Berry v. Astrue,

19   622 F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821,

20   834 (9th Cir. 1995); but see Smolen v. Chater, 80 F.3d 1273, 1282-84

21   (9th Cir. 1996) (indicating that ALJ must offer “specific, clear and

22   convincing” reasons to reject a claimant’s testimony where there is no

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                        23
 1   evidence of “malingering”).11   An ALJ’s credibility finding “must be

 2   sufficiently specific to allow a reviewing court to conclude the ALJ

 3   rejected the claimant’s testimony on permissible grounds and did not

 4   arbitrarily discredit the claimant’s testimony.”   See Moisa v.

 5   Barnhart, 367 F.3d 882, 885 (9th Cir. 2004) (internal citations and

 6   quotations omitted); see also Social Security Ruling (“SSR”) 96-7p

 7   (explaining how to assess a claimant’s credibility), superseded, SSR

 8   16-3p (eff. Mar. 28, 2016).12   As discussed below, the ALJ stated

 9   sufficient reasons for finding Plaintiff’s subjective complaints less

10   than fully credible.

11

12        Plaintiff testified that she could not work because of her back

13   condition, which supposedly has caused pain to radiate down her left

14   leg since her fall in 2014 (A.R. 38-39).   Plaintiff estimated that she

15   could walk for only a half a block and stand for only five to 10

16
          11
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
19   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
20
     F.3d at 1102; Ghanim v. Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir.
21   2014); Garrison v. Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir.
     2014); see also Ballard v. Apfel, 2000 WL 1899797, at *2 n.1
22   (C.D. Cal. Dec. 19, 2000) (collecting earlier cases). In the
     present case, the ALJ’s findings are sufficient under either
23   standard, so the distinction between the two standards (if any)
     is academic.
24
          12
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                        24
 1   minutes at a time, although she admitted that she cleaned house,

 2   cooked, drove, and took care of her boyfriend (who then was 75 years

 3   old and an amputee) (A.R. 40-42, 51-52, 55).   Yet, Plaintiff also

 4   claimed that she spent most of her days seated or in bed, with regular

 5   breaks to get up and walk around and shift positions (A.R. 42).

 6   Further, Plaintiff said that her doctors had told her to elevate her

 7   legs all the time to reduce swelling (A.R. 43).   Plaintiff claimed she

 8   had pain every day of at least a five on a scale of 1-10, she

 9   regularly took Gabapentin and Meloxicam, and she tried to limit her

10   Norco because it supposedly made her sleep and inhibited her

11   functioning (A.R. 43-44).13

12

13        Plaintiff had undergone two surgeries on her left hand for a

14   ganglion cyst (A.R. 44-45).   Plaintiff said she does not have the

15   strength in her left hand that she once had and that her hand contorts

16   and spasms (A.R. 45-46).   Plaintiff admitted that she uses a computer

17   at home, but claimed she cannot use it on a constant basis (id.).

18   Plaintiff testified that she likes to play dominos, watch television,

19   read, use her phone, go to church weekly, and take care of her pit

20   bull (which she no longer walks), and that she had just resumed doing

21
          13
22             In an Exertion Questionnaire dated June 8, 2015,
     Plaintiff reported that she had pain in her lower back which
23   supposedly radiated down her legs, causing cramping and muscle
     spasms (A.R. 206). She reported that she did normal day-to-day
24   activities such as washing dishes and driving, which she alleged
25   caused her to have pain (id.). Plaintiff reported that she did
     not walk much due to pain, she could climb stairs (15 steps), and
26   could lift less than ten pounds and a bag of groceries once a
     week, sweep, mop, wash dishes in 15 minute intervals, garden, and
27   drive a car for up to 15 miles (A.R. 206-08). Plaintiff
     reportedly was using a knee brace for her left knee approximately
28   one-third of the time (A.R. 208).

                                        25
 1   aquatic therapy (A.R. 53-57).

 2

 3        The ALJ found Plaintiff’s statements concerning the intensity,

 4   persistence and limiting effect of her symptoms not entirely

 5   consistent with the medical evidence and other evidence in the record.

 6   See A.R. 23-25 (finding no evidence establishing that Plaintiff’s

 7   impairments are so severe as to prevent Plaintiff from working).    The

 8   ALJ cited: (1) Plaintiff’s relatively conservative treatment with pain

 9   medication and epidural injections with noted “excellent results” and

10   improvement with no motor deficits; (2) no evidence that Plaintiff’s

11   left ganglion cysts, which had been removed with surgery, caused

12   greater limitations than Dr. Tamayo found to exist; (3) Plaintiff’s

13   knees had been treated conservatively with physical therapy and

14   injections, with reports of full range of motion and motor strength;

15   and (4) Plaintiff’s activities of daily living which showed she was

16   able to perform a wide range of activities of daily living,

17   discrediting her allegations of functional limitations (A.R. 24-26).

18

19        Regarding reason (4) above, the ALJ reasonably could determine

20   that Plaintiff’s admitted daily activities of taking care of her

21   boyfriend, performing household chores, cooking, driving, and

22   shopping, going to church weekly and caring for her dog suggest that

23   Plaintiff’s functional limits are not as profound as Plaintiff claims.

24   See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

25   (inconsistency between claimed incapacity and admitted activities

26   properly can impugn a claimant’s credibility); Burch v. Barnhart, 400

27   F.3d 676, 680-812 (9th Cir. 2005) (daily activities can constitute

28   “clear and convincing reasons” for discounting a claimant’s

                                       26
 1   testimony); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)

 2   (claimant’s testimony regarding daily domestic activities undermined

 3   the credibility of her pain-related testimony); Morgan v.

 4   Commissioner, 169 F.3d 595, 600 (9th Cir. 1999) (evidence of

 5   claimant’s ability to “fix meals, do laundry, work in the yard and

 6   occasionally care for his friend’s child serve as evidence of [the

 7   claimant’s] ability to work”).

 8

 9        Regarding the portions of reasons (1) through (3) above which

10   concern the objective medical evidence, an ALJ permissibly may rely in

11   part on a lack of supporting objective medical evidence in discounting

12   a claimant’s allegations of disabling symptomology.   See Burch v.

13   Barnhart, 400 F.3d at 681 (“Although lack of medical evidence cannot

14   form the sole basis for discounting pain testimony, it is a factor the

15   ALJ can consider in his [or her] credibility analysis.”); Rollins v.

16   Massanari, 261 F.3d at 857 (same); see also Carmickle v. Commissioner,

17   533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical

18   record is a sufficient basis for rejecting the claimant’s subjective

19   testimony”); Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007), cert.

20   denied, 552 U.S. 1141 (2008) (subjective knee pain properly discounted

21   where laboratory tests showed knee function within normal limits); SSR

22   16–3p (“[O]bjective medical evidence is a useful indicator to help

23   make reasonable conclusions about the intensity and persistence of

24   symptoms, including the effects those symptoms may have on the ability

25   to perform work-related activities . . .”).   Although inconsistencies

26   between subjective symptom complaints and objective medical evidence

27   cannot be the sole basis for discounting a claimant’s complaints,

28   Burch v. Barnhart, 400 F.3d at 681, the ALJ did not discount

                                       27
 1   Plaintiff’s complaints solely on the basis that the complaints were

 2   inconsistent with the objective medical evidence.

 3

 4        The ALJ’s citing of Plaintiff’s assertively “conservative”

 5   treatment in portions of reasons (1) and (3) above is perhaps less

 6   persuasive.    A limited course of treatment sometimes can justify the

 7   rejection of a claimant’s testimony, at least where the testimony

 8   concerns physical problems.   See, e.g., Tommasetti v. Astrue, 533 F.3d

 9   1035, 1040 (9th Cir. 2008); Meanel v. Apfel, 172 F.3d 1111, 1114 (9th

10   Cir. 1999).    In the present case, however, it is highly doubtful

11   Plaintiff’s treatment with narcotic pain medications, epidural

12   injections and hand surgery accurately may be characterized as

13   “conservative” within the meaning of Ninth Circuit jurisprudence (even

14   though Plaintiff’s doctors sometimes used the term “conservative” to

15   reference Plaintiff’s treatment, see A.R. 433, 445).   See, e.g.,

16   Childress v. Colvin, 2014 WL 4629593, at *12 (N.D. Cal. Sept. 16,

17   2014) (“[i]t is not obvious whether the consistent use of [Norco] (for

18   several years) is ‘conservative’ or in conflict with Plaintiff’s pain

19   testimony”); Aguilar v. Colvin, 2014 WL 3557308, at *8 (C.D. Cal.

20   July 18, 2014) (“It would be difficult to fault Plaintiff for overly

21   conservative treatment when he has been prescribed strong narcotic

22   pain medications”); Christie v. Astrue, 2011 WL 4368189, at *4 (C.D.

23   Cal. Sept. 16, 2011) (refusing to characterize as “conservative”

24   treatment including use of narcotic pain medication and epidural

25   injections).

26

27        The arguable invalidity of the ALJ’s characterization of

28   Plaintiff’s treatment as “conservative” does not undermine the ALJ’s

                                         28
 1   conclusion that Plaintiff’s subjective statements and testimony were

 2   less than fully credible.   Where one or more of an ALJ’s stated

 3   reasons for discounting a claimant’s credibility may have been

 4   invalid, a court nevertheless will uphold the ALJ’s credibility

 5   determination where, as here, sufficient valid reasons remain.     See

 6   Carmickle v. Commissioner, 533 F.3d at 1162-63.   In the present case,

 7   the ALJ stated sufficient valid reasons to allow this Court to

 8   conclude that the ALJ discounted Plaintiff’s credibility on

 9   permissible grounds.   See Moisa v. Barnhart, 367 F.3d at 885.   The

10   Court therefore defers to the ALJ’s credibility determination.     See

11   Lasich v. Astrue, 252 Fed. App’x 823, 825 (9th Cir. 2007) (court will

12   defer to Administration’s credibility determination when the proper

13   process is used and proper reasons for the decision are provided);

14   accord Flaten v. Secretary of Health & Human Services, 44 F.3d 1453,

15   1464 (9th Cir. 1995).14

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24

25         14
               The Court need not and does not determine whether
26   Plaintiff’s subjective complaints are credible. Some evidence
     suggests that those complaints may be credible. However, it is
27   for the Administration, and not this Court, to evaluate the
     credibility of witnesses. See Magallanes v. Bowen, 881 F.2d 747,
28   750, 755-56 (9th Cir. 1989).

                                        29
 1                                   CONCLUSION

 2

 3        For all of the foregoing reasons,15 Plaintiff’s motion for

 4   summary judgment is denied and Defendant’s motion for summary judgment

 5   is granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: May 3, 2019.

10
                                                 /s/
11                                           CHARLES F. EICK
                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24
          15
25             The Court has considered and rejected each of
     Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
26   circumstances of this case show any “substantial likelihood of
     prejudice” resulting from any error allegedly committed by the
27   Administration. See generally McLeod v. Astrue, 640 F.3d 881,
     887-88 (9th Cir. 2011) (discussing the standards applicable to
28   evaluating prejudice).

                                         30
